Name: Commission Regulation (EEC) No 2357/84 of 10 August 1984 on arrangements for imports into France of certain textile products (category 20) originating in Pakistan
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15 . 8 . 84 Official Journal of the European Communities No L 218/ 13 COMMISSION REGULATION (EEC) No 2357/84 of 10 August 1984 on arrangements for imports into France of certain textile products (category 20) originating in Pakistan Pakistan before the date of entry into force of this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : Article 1 Without prejudice to the provisions of Article 2, imports into France of the category of products origi ­ nating in Pakistan specified in the Annex hereto shall be subject to the quantitative limits set out in that Annex. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3589/82 of 23 December 1982 on common rules for imports of certain textile products originating in third countries ('), as last amended by Regulation (EEC) No 3762/83 (2), and in particular Article 1 1 thereof, Whereas Article 11 of Regulation (EEC) No 3589/82 lays down the conditions under which quantitative limits may be established ; whereas imports into France of textile products of category 20 originating in Pakistan have exceeded the level referred to in para ­ graph 3 of the said Article ; Whereas, in accordance with paragraph 5 of the said Article 1 1 of Regulation (EEC) No 3589/82, Pakistan was notified on 7 June 1984 of a request for consulta ­ tions ; Whereas, pending the outcome of the requested consultations, imports into France were made subject to a provisional quantitative limit by Commission Regulation (EEC) No 1 689/84 (3) ; Whereas, as a result of these consultations, it was agreed to make the textile products in question subject to quantitative limits for the period 15 August to 31 December 1984 and for the years 1985 and 1986 ; Whereas paragraph 1 3 of the said Article 1 1 provides for compliance with the quantitative limits to be ensured by means of a double-checking system in accordance with Annex VI to Regulation (EEC) No 3589/82 ; Whereas the products in question exported from Pakistan between 15 August 1984 and the date of entry into force of this- Regulation must be set off against the quantitative limit for the period 15 August to 31 December 1984 ; Whereas, this quantitative limit should not prevent the importation of products covered by it shipped from Article 2 1 . Products as referred to in Article 1 , shipped from Pakistan to France before the date of entry into force of this Regulation and not yet released for free circula ­ tion , shall be so released subject to the presentation of a bill of lading or other transport document proving that shipment actually took place before that date . 2 . Imports of products shipped from Pakistan to France after the entry into force of this Regulation shall be subject to the double-checking system described in Annex VI to Regulation (EEC) No 3589/82. ' 3 . All quantities of products shipped from Pakistan to France on or after 15 August 1984 and released for free circulation , shall be deducted from the quantita ­ tive limit laid down. This limit shall not, however, prevent the importation of products covered by it but shipped from Pakistan before the date of entry into force of this Regulation . Article 3 . Regulation (EEC) No 1689/84 is hereby repealed . Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1986 . (') OJ No L 374, 31 . 12 . 1982, p . 106 . (2) OJ No L 380 , 31 . 12 . 1983, p . 1 . (') OJ No L 160 , 16 . 6 . 1984, p . 5 . No L 218/ 14 Official Journal .of the European Communities 15 . 8 . 84 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 August 1984. For the Commission Ã tienne DAVIGNON Vice-President ANNEX Cate ­ gory CCT heading No _ ^ N1MEXE code ( 1984) Description Third country Member State Units Quantitative limits 20 62.02 B I a ) c) 62:02-12, 13 , 19 Bed linen , table linen , toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Bed linen , woven Pakistan F Tonnes 15 August to 31 December 1984 : 200 1985 : 500 ' 1986 : 530